Citation Nr: 1421685	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-31 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, Type II.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to service connection for lung cancer. 

5.  Entitlement to service connection for heart disease.  

6.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of teeth.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits sought.  The Veteran timely appealed.  

The Veteran has submitted a petition to reopen a previously denied service connection claim for PTSD.  The Board will construe the claim to encompass additional psychiatric diagnoses raised by the record as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On December 2, 2013, the Veteran testified at a Board hearing in Washington, DC before the undersigned Veterans Law Judge.  The hearing transcript is of record. 

The Veteran submitted a statement from his treating cardiologist following the most recent adjudication by the agency of original jurisdiction (AOJ).  As detailed below, the statements concern only current treatment and are not in any way suggestive of a nexus to service.  There is no need to remand the claim to the originating agency for consideration of this evidence in the first instance.  38 C.F.R. § 20.1304(c).

Review of the Virtual VA electronic folder (efolder) includes the December 2013 hearing transcript, but does not include any additional pertinent evidence. 


FINDINGS OF FACT

1.  By a May 2007 decision, the RO denied an application to reopen a previously denied claim of service connection for PTSD; the Veteran did not appeal.

2.  The evidence received since the May 2007 rating decision does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  Diabetes mellitus did not have its clinical onset in service and is not otherwise related to active duty; diabetes mellitus was not exhibited within the first post service year.   

4.  Colon cancer did not have its clinical onset in service and is not otherwise related to active duty; colon cancer was not exhibited within the first post service year.   

5.  Lung cancer did not have its clinical onset in service and is not otherwise related to active duty; lung cancer was not exhibited within the first post service year.   

6.  Heart disease did not have its clinical onset in service and is not otherwise related to active duty; heart disease was not exhibited within the first post service year.   

7.  A preponderance of the evidence is against a finding that the Veteran experienced additional dental disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault from VA medical treatment, or the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A May 2007 rating decision denying a petition to reopen a service connection claim for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).

2.  The evidence presented since the May 2007 rating decision is not new and material, and the claim for service connection is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for diabetes are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for colon cancer are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for lung cancer are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for heart disease are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

7.  The criteria for disability compensation under the provisions of 38 U.S.C.A. § 1151 for loss of teeth have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, VA sent multiple notification letters (January 2008, December 2008, May 2009, August 2009, October 2009, and June 2010) prior to the relevant initial adjudications that addressed all notice elements.  The January 2008 letter notified the Veteran of information and evidence necessary to substantiate his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disability.  The May 2009 letter provided specific information as to what evidence was required to reopen and substantiate the PTSD claim.  The December 2008, October 2009, and June 2010 letters provide notices of the information and evidence necessary to substantiate service connection claims.  These letters also informed the Veteran about the division of responsibilities between VA and a claimant in developing the claims and notified him about what type of information and evidence was needed to establish a disability rating and effective date.  VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records and VA treatment records have been associated the claims folder.  In August and October 2009, the Veteran was specifically requested to submit information and evidence regarding his PTSD stressors to facilitate a records search.  He did not provide any additional information to facilitate a search.  In June 2010, the Veteran was specifically requested to submit information and evidence regarding his alleged herbicide exposure in June 2010.  A Personnel Information Exchange System (PIES) request was made for records documenting herbicide exposure.  In July 2010, the RO made a formal finding of a lack of information to corroborate the Veteran's reports of herbicide exposure.  VA fulfilled its duty to assist in obtaining pertinent records.  

The Veteran has also reported that his identity was stolen and references missing records.  He alleges these missing records document combat service in Vietnam.  Review of a May 1998 deferred rating decision shows that the Veteran had two claims file numbers, which were later consolidated under the current claims folder number.  Review of the service records does not show an obvious irregularity or otherwise reference additional outstanding service records.  Moreover, any contention of Vietnam service is inconsistent with the Veteran's age and service records (he was born in 1965 and was 10 years old when the last U.S. soldiers left the Republic of Viet Nam).  The Board finds the Veteran's contentions of incomplete and/or missing service records to be without merit.  

The Board notes that the newly submitted statements from the Veteran's treating cardiologist reference ongoing VA cardiac treatment.  As explained below, there is no credible evidence of any in-service event, injury, or disease to which any current heart disease could be related.  A remand to obtain these updated records would raise no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  

VA has not provided medical examinations or opinions for any the claimed disabilities.  In the context of claims to reopen, the duty to provide an examination is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R.  § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.  As explained below, adequate evidence has not been presented to reopen the claim and the issue an examination for the PTSD claim is moot.  

For the service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

As will be discussed below, the post-service medical records do not show that the Veteran has ever had lung cancer or colon cancer.  The Veteran is not a medical professional.  Given the complex nature of cancer, his generalized assertion of symptoms that may be associated with such disabilities is insufficient to establish a current diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, VA examinations are not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

For the claimed diabetes and heart disease, there is no credible evidence of an in-service event, injury, or disease for which these disabilities may be related to service.  Service treatment records are completely negative for diabetes mellitus or a cardiac disorder.  The Veteran has not presented credible evidence of herbicide or chemical pesticide exposure.  He is not service connected for PTSD to establish a secondary nexus for heart disease.  Again, his generalized assertions are insufficient to trigger VA's duty to provide a medical examination in the absence of credible evidence of an in-service event, injury, or disease.  Id.; Waters, 601 F. 3d at 1278.  

For the 38 U.S.C.A. § 1151 compensation claim, the evidence does not show an additional disability.  VA treatment records from February, March, June, and September 2000 show that the Veteran had treatments for periodontal disease.  VA dental records from July 2003 reflect that the Veteran had teeth numbered 2, 15, and 29 extracted.  He did not have additional teeth extracted or postoperative complication.  Without evidence of an additional disability from VA dental treatment, an examination or medical opinion is not necessary for the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79; Trafter v. Shinseki, 26 Vet. App. 267 (2013) (VA's duty to assist in obtain a medical examination for additional disability compensation claims is triggered when the evidence indicates there may be an association between Veteran's claimed additional disability and VA treatment, but did not require evidence sufficient to prove causation of disability by VA treatment).  

Lastly, the Veteran does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that he is not prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II.  New and material evidence

The Veteran seeks service connection for an acquired psychiatric disorder, diagnosed as PTSD.  The claim was originally denied in a June 2002 Board decision.  The RO last denied the Veteran's petition to reopen a service connection claim for PTSD in a May 2007 decision.  The Veteran did not appeal.  The RO's May 2007 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the receipt of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Kent, 20 Vet. App. at 10.  

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim for service connection was last previously denied because the evidence did not show a current diagnosis of PTSD related to an in-service stressor.  See May 2007 rating decision.  Evidence previously considered included service treatment records, post-service VA and private medical records, and various written statements by the Veteran as detailed below.  

The service medical records are negative for complaints or findings pertaining to a psychiatric disability, to include PTSD.  A psychiatric evaluation on a retention examination in April 1987 was normal.  

Personnel records show that the Veteran served in the Philippines in February 1985 and was assigned to the 65th Engineering Battalion.  He received an Army Achievement Medal citation for exceptionally meritorious service as a construction specialist for the task force engineer during Operation Balikitan 1985 from April to May 1985.  He enhanced the mission of the engineers by actively participating as a carpenter during construction of the base camp and civilian military construction projects at two schools. 

VA treatment records from 1992 and 1996 reflect that the Veteran had inpatient substance abuse treatment.  As relevant, August 1996 VA treatment records reference him having a Vietnam "flashback."  During the interview, the Veteran asserted that the flashbacks concerned traumatic events from his Philippines service.  Although he initially asserted being in combat, he later admitted that he did not fire any weapons, was not fired upon, and that none of his comrades were under fire.  He maintained that he saw traumatic things in service and described an episode in which he said that some "guys from the Special Forces" bought a Filipino child for $1 and pinned him to a tree with their knives.  He reported having flashbacks from this episode.  The hospital report stated that the treatment team looked very carefully into the Veteran's history and decided that the Veteran never was in combat and further indicated that he had an expansive history of substance abuse and multiple relapses.  The diagnoses were substance-induced mood disorder, depressed; polysubstance abuse; and antisocial personality disorder traits. 

In another VA September 1996 hospitalization report, the Veteran denied being in combat and indicated that he witnessed a child being severely hurt.  The diagnoses were alcohol dependence, cocaine dependence, marijuana dependence, dysthymia, PTSD and borderline personality traits. 

VA medical records dated from 1994 to 1997 include multiple mental health clinic visits.  Assessments listed were probable cluster B personality disorder and history of polysubstance abuse.  

A March 1997 letter from a private physician to the Veteran's then employer reflected that the Veteran claimed that he had been assaulted by his supervisor at work.  The physician commented that the Veteran had post war stress disorder with PTSD.  He noted that the Veteran had nightmares over the incident that allegedly occurred at work. 

In April 1997, the Veteran responded to a VA request for detailed stressor information.  He stated that an unknown Philippine baby had been killed in service.  He added that numerous villagers were killed when there was a report that the villagers were storing food and weapons for the rebels.  He claimed that the village was determined to be a strategic location for a firebase, so it was blown up with plastic explosives and claymores.  This occurred approximately in April 1985.  He further described being caught in a crossfire on a bus in a hot zone without ammunition and an incident when he had to take cover from weapons fire, again without ammunition.  He also recalled seeing body parts while cleaning up a bombed school.

In an October 1997 letter, the RO advised the veteran that Operation Balikitan was an ongoing series during which American military forces participated in civilian construction projects in the Philippines to enhance community development.  He was informed that his participation in such a project did not, in and of itself, confirm the existence of a stressor.  He was further instructed to submit evidence showing that his military unit was involved in combat against Philippine rebels and provide evidence that legal action was taken against those who killed the baby. 

From November 1999 to February 2000, the Veteran had another VA psychiatric/ substance abuse hospitalization.  He reported a long history of nightmares and intrusive memories of problems he had in service.  The diagnoses were polysubstance dependence, dysthymic disorder, and PTSD. 

In a February 2000 letter, a VA physician stated that the Veteran had PTSD and was being treated in a VA facility for the condition. 

VA treatment records from March 2000 show that the Veteran detailed service and post service stressors.  During service, he asserted that he was sent into the jungle without ammunition and that on the first day, while transferring on a bus, he was caught in the middle of crossfire.  He also described the incident with the Philippine baby.  He maintained that his symptoms of PTSD began in service when had had nightmares.  The diagnoses were rule out PTSD, chronic polysubstance dependence in early remission, and personality disorder, not otherwise specified (NOS). 

Evidence received since the final May 2007 RO decision, includes VA treatment records from as early as 2000, various written statements from the Veteran, and the December 2013 hearing transcript.  

In September 2000, the Veteran was readmitted to the VA residential sobriety program.  The Veteran had been re-experiencing PTSD symptoms after an encounter with his previous victimizers from a post service sexual assault.  The examiner diagnosed PTSD, dysthymic disorder, and polysubstance dependence.  Axis II diagnoses of borderline and antisocial personality traits were also listed. 

An October 2000 VA Social Worker assessment reflects a PTSD diagnosis.  

In August 2001, the Veteran requested inpatient VA substance abuse treatment.  The examiner noted a "long, complex story" about his post service sexual assault stressor.  He did not receive an inpatient admission and was referred for a mental health clinical consultation the following day.  The examiner listed a diagnosed history of PTSD, polysubstance abuse, and Axis II diagnoses of borderline personality disorder.    

VA treatment records from September 2001 reflect that the Veteran was hospitalized for psychosis.  The discharge diagnoses also include rule out schizophrenia, paranoid type, alcohol and cannabis abuse, PTSD by history.  The Veteran presented a series of implausible narratives to the examiner, which she assessed as delusions.  He referenced his post service sexual assault stressor. 

VA treatment records from May to June 2004 reflect that the Veteran completed an inpatient substance dependence program.  

In October 2008, the Veteran reported participating in a top secret Vietnam mission.  He believed his service records, which would document his participation, were missing.  The following month he asserted that his identity had been stolen from approximately 1991 through 2003.

In June 2009, the Veteran reported being exposed to DDT chemicals during a pest attack while he was stationed in the Philippines.

In October 2009, the Veteran again asserted that he had been an identity theft victim.  He believed VA had not located his VA treatment and military records.  

In a statement received May 2011, the Veteran submitted a copy of an August 1998 deferred rating decision in which the RO deferred adjudication pending receipt of a new copy of the Veteran's personnel records.  He asserted current proof that he was "in-country" from the Army Achievement Medal for Philippine service noted above.  

At the December 2013 hearing, the Veteran reported having a Vietnam tour in the mid to late 1960s and again from 1983 to 1987.  He believed his current heart problems were related to his PTSD type nightmares.  He provided a vague account of combat participation in Vietnam.  He also reported that he went back to Vietnam and the Philippines in the mid-1980s to search for prisoners of war (POWs).  He engaged in combat and saw dismembered body parts.  He believed that the rescue was mistakenly classified as a regular exercise.  Following service, he was initially diagnosed with PTSD in 1998 or 1999.  He also expressed concern that his Vietnam era records had been misfiled under the wrong social security number.  He related that he had another, true identity as a Kennedy relative, and those records were missing.  He stated that his real date of birth was February 29, 1956 instead of February 27, 1965, which was attached to the incorrect social security number.  

Upon review of the entire record, the issue is whether the newly submitted evidence is new and material to the previously denied claim.  38 C.F.R. § 3.156.  The claim was last finally denied in May 2007 due to absence of a PTSD diagnosis related to an in-service stressor.  

The Veteran contends that he experienced combat related stressors and witnessed human trafficking and slaughter while serving in Vietnam and the Philippines.  He believes that there are outstanding service records that would corroborate his reports.  As noted above, the Board has considered his missing service records assertions.  Again, review of a May 1998 deferred rating decision shows that the Veteran had two claims file numbers, which were later consolidated under the current claims folder number.  A complete copy of the service treatment records and personnel records was subsequently received and considered in the February 1999 supplemental statement of the case.  Review of the service records does not show an obvious irregularity or otherwise reference additional outstanding service records.  The Board finds the Veteran's present contentions of incomplete and/or missing service records are inherently incredible.  Justus, 3 Vet. App. at 513; King, 5 Vet. App. at 21.  

Overall, the record does not include any new, superficially credible evidence of an in-service stressor.  The new stressor narratives are either redundant of the previously considered narratives or inherently incredible.  The Veteran's recent assertions of missing identity, missing records, and service in Vietnam are wholly inconsistent with the record.  As explained above, the service records are available.  They document participation in Operation Balikitan from April to May 1985 as a construction specialist.  They do not show that the Veteran ever set foot in Vietnam.  Although the Veteran is generally presumed credible for purposes of determining whether new and material evidence has been received, his assertions are either redundant of previously considered evidence or inherently incredible and contradicted by his service records.  See id.    

Briefly, the Board notes that various additional psychiatric diagnoses of dysthymia, depression, and psychosis among others have been listed in medical records.  The record reflects that the Veteran began substance abuse treatment in approximately 1992.  There is no competent evidence in any way suggesting that these diagnoses are related to any credibly reported event, injury, or disease incurred during service, or in the case of psychosis, within a year of separation.  

In summary, the evidence received since the last final rating decision indicating that the Veteran has PTSD related to an in-service stressor consists of reports from the Veteran that are either redundant of previously considered evidence or inherently incredible.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, amounts to a reiteration of contentions made and considered previously.  The evidence is not new and material.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disability, claimed as PTSD.

III.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Notably, valvular heart disease, diabetes mellitus, and malignant tumors are considered chronic disabilities within the meaning of 38 C.F.R. § 3.309(a) and an alternative method of establishing the second and third Shedden/Caluza element for chronic disabilities is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  A presumption of service incurrence or aggravation exists for these specifically identified chronic disabilities, if manifested to a compensable degree with a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  As detailed below, none of these chronic disabilities have been demonstrated within a year of separation, so the presumption is not beneficial to the Veteran.  Id. 

The Board also notes that diabetes mellitus Type II and ischemic heart disease are diseases presumptive related to herbicide exposure.  The Veteran reports being exposed to pesticides and herbicides during service, but does not meet the criteria for presumptive herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii) and (iv).   Nevertheless, he may submit direct evidence of in-service pesticide and/or herbicide exposure and to show his claimed disabilities are related to such exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

As relevant, a valid service connection claim must include competent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i)  Diabetes, colon cancer, and lung cancer

Service treatment records do not show that the Veteran had cancer or diabetes.  They do not indicate he had any chronic intestinal, pancreatic, or pulmonary disorders or symptoms.  On his April 1987 separation examination, his lungs and chest, endocrine system, and genitourinary system were clinically evaluated and deemed to be normal.  

In his October 2008 claims, the Veteran reported that he had lung and colon cancers secondary to "DDT" exposure in the Philippines.  He added diabetes as disability related to in-service "chemical" exposure in a November 2008 statement.  

In February 2009, the Veteran reported that he was diagnosed with cancer and diabetes in September 2008.  He attached a September 2008 chest imaging report showing a small lung nodule and recommending follow-up imaging.  He also submitted a September 2008 blood test profile showing an indicator (HGBA1C) suggestive of diabetes.  

In June 2009, the Veteran reported that he was exposed to pesticides and herbicides while in the Philippines.  When he returned to the continental United States, he immediately had a physical examination.  The examining physician informed him that he had a large amount of "DDT" in his blood and would subsequently have cancer due to the exposure.  

Review of a May 2010 VA problem list does include any form of cancer or diabetes.  However, a family history of diabetes and impaired glucose is listed.  

A June 2010 Personnel Information Exchange System (PIES) request showed that there were no records confirming that the Veteran was exposed to herbicides during service.  The same month the Veteran was also sent a letter requesting that he provided the details of his alleged herbicide exposure to corroborate JSRRC search.  In July 2010, the RO made a Formal Finding that the record did not contain sufficient information to facilitate a JSRRC records search.  

In July 2010, the Veteran underwent a VA pulmonary function test.  He was noted to have a two pack per day smoking history over 25 years.  The listed diagnosis was chronic obstructive pulmonary disease (COPD).  

At the December 2013 hearing, the Veteran reported that he was diagnosed with diabetes in 2006.  He attributed symptoms of lightheadedness and fatigue to it.  He had taken metformin, but switched to glipizide due to side effects.  He reported that a treating clinician informed him that since he did not have a family history of diabetes, it was likely related to in-service chemical exposure.  He stated that he served in Vietnam during the mid to late 1960s and again in the early to mid-1980s.  He recalled being diagnosed with lung cancer in 2008.  For his colon, he had been recommended for a colonoscopy test, but had not taken it.  He believed he had colon cancer due to his irregular bowl movements.  He was also taking medicine for his prostate.  

The Veteran asserts that he has readily observable symptoms indicative of the claimed diseases and that they are related to service, more specifically pesticide and herbicide exposure.  The etiologies and diagnoses of diabetes and cancer are complex medical questions for which the Veteran is not competent to answer.  Jandreau, 492 F.3d at 1377.  His self-reports diagnosing these claimed disabilities and relating them to service have no probative value and will not be considered further.  Id.

For these claimed disabilities, competent medical evidence is required to establish a current diagnosis and nexus.  Woehlaert, 21 Vet. App. 456.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  No such competent evidence has been submitted to show that the Veteran currently has diabetes, lung cancer, or colon cancer which may be related to service.  See also Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323.  

While the Veteran is not competent to provide a diagnosis and nexus for any of these claimed disabilities, he may relate his recollections of what treating clinicians have told him.  In June 2009 and at the December 2013 hearing, he reported that treating clinicians related the claimed disabilities to in-service herbicide and/or chemical exposure.  

As detailed above, service records do not show that the Veteran had any type of chemical or herbicide exposure.  The June 2009 report is not facially plausible as significant in-service herbicide and/or chemical exposure would likely result in contemporaneous illness necessitating medical attention or reference to latent disease in the medical records.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  VA treatment records are completely devoid of any statements from treating clinicians suggestive of an in-service nexus for any pancreatic, pulmonary, or colon disorder.  For these reasons, the Board does not consider the Veteran's June 2009 report of a nexus from an in-service examining physician to be credible.  Similarly, the Board does not find the Veteran's report at the December 2013 hearing about a treating clinician informing him of an in-service relationship to diabetes credible.  Again, the report is not documented in VA treatment records and even contradicted by them as the May 2010 VA treatment records problem list clearly shows that the Veteran had a family history of diabetes.  For these reasons, both of the Veteran's reports about treating clinicians identifying an in-service nexus are not credible and have no probative value.  Caluza, 7 Vet. App. at 510-511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).

In summary, the preponderance of the evidence weighs against these claims.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claims for service connection for diabetes, lung cancer, and colon cancer must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(ii)  Heart disease

Service treatment records do not show that the Veteran had a heart condition, nor do they indicate that he was treated for or experienced herbicide or pesticide exposure.  On his April 1987 separation examination, the Veteran's heart was clinically evaluated and deemed to be normal.  

In January 2003, the Veteran had a chest scan.  The imaging revealed that his heart was normal in shape, size, and position.  The impression was no cardiac enlargement.  

The Veteran had another VA chest scan in September 2008.  His heart size was again deemed normal.  

In his May 2010 claim, the Veteran reported having coronary artery circulation due to herbicide exposure.  

VA treatment records from March 2010 showed that the Veteran underwent a stress test.  The summary reflects that the treadmill test was negative for electrocardiogram changes of myocardial ischemia at a moderate to high workload.

VA treatment records from May 2010 reflected that the Veteran had a left heart catheterization and coronary angiography.  It showed mild luminal irregularities.  Spasm of the left anterior descending and right coronary arteries were observed and characterized as very responsive to intracoronary nitroglycerin.    

A June 2010 Personnel Information Exchange System (PIES) request showed that there were no records confirming that the Veteran was exposed to herbicides during service.  The same month the Veteran was also sent a letter requesting that he provided the details of his alleged herbicide exposure to corroborate JSRRC search.  In July 2010, the RO made a Formal Finding that the record did not contain sufficient information to facilitate a JSRRC records search.  

In September 2010, the Veteran asserted he had ischemic heart disease.  He believed his recent stress test and cardiac catheterization results supported the claim.  

The Veteran's treating cardiologist submitted an undated letter, which was  submitted in August 2013.  He recited the Veteran's cardiac treatment history which began in 2010 upon complaints of chest pain.  He noted the above stress test and catheterization.  Based upon updated April 2013 testing, the Veteran was diagnosed with coronary vasospasm.  The cardiologist explained that coronary vasospasm is a sudden constriction of the coronary artery, and it is not a risk factor for embolic phenomenon or embolic stroke.  

At the December 2013 hearing, the Veteran reported that he was diagnosed with heart disease in 2009.  Since then, he had four heart attacks and stroke affecting his eye.  He explained that medical providers informed him that his heart strength was fine, but that he had blockages affecting his blood vessels, veins, and arteries.  He was placed on nitroglycerin.  He believed his heart disease was related to sleep disturbances caused by PTSD symptoms.  

In March 2014, the Veteran's treating cardiologist authored a letter substantially the same as the letter previously submitted in August 2013.  

The Veteran contends that he has heart disease related to either PTSD or herbicide/ pesticide exposure.  As explained below, the preponderance of the evidence weighs against the claim, and it must be denied.

At the outset, the Veteran is not service connected for PTSD.  Hence, a theory of entitlement under 38 C.F.R. § 3.310 for secondary service connection must fail for lack of service connected disability.  

The Veteran's other theory of entitlement is that his heart disease is related to in-service herbicide, pesticide, or similar chemical exposure.  38 C.F.R. § 3.303.  As explained above, the Board does not find his reports of in-service chemical exposure credible based upon their facial plausibility and inconsistency with service records.  Caluza, 7 Vet. App. at 510-511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden, 125 F. 3d at 1481.  Again, service records show that the Veteran served for a brief period in the Philippines in a non-combat capacity.  He did not serve in Vietnam.  Service treatment records are completely devoid for any illness or symptoms suspected to be related to chemical exposure.  A PIES request specifically for service records documenting herbicide exposure was negative.  The August 2013 and March 2014 letters from the Veteran's treating cardiologist concern current treatment.  For these reasons, in-service chemical exposure is not demonstrated.  Id.

The Veteran does not assert, nor do service records suggest, any additional in-service event, injury, or disease for which his current heart disability may be related.  

In summary, the preponderance of the evidence weighs against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for heart disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

IV.  Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of teeth.

In December 2007, the Veteran filed a claim for VA compensation benefits pursuant to 38 U.S.C.A. § 1151.  He claimed "damages" caused by a VA dentist at the Wade Park VA Medical Center.  He contends that he has a qualifying additional disability under 38 U.S.C.A. § 1151 characterized as missing teeth.  

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

	(a) . . . not the result of the veteran's willful misconduct and--

		(1) . . . was caused by hospital care, medical or surgical treatment, or 		examination furnished the veteran under any law administered by the 		Secretary . . . and the proximate cause of the disability . . . was--

			(A) carelessness, negligence, lack of proper skill, error in 				judgment, or similar instance of fault on the part of [VA] in 				furnishing the hospital care, medical or surgical treatment, or 				examination; or

			(B) an event not reasonably foreseeable. . .

38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926 -27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id; 38 C.F.R. § 3.361(d)(1) (2013).

VA treatment records from 2000 to 2007 show that the Veteran had periodic dental treatment.  VA treatment records from February, March, June, and September 2000 show that the Veteran had treatments for periodontal disease, including osseous recontouring and 29 and 30 tooth splinting.  In August, September, and October 2002, the Veteran was treated for unspecified caries, gingivitis, and periodontal disease.  

VA treatment records, dated July 15, 2003, reflect that the Veteran had a comprehensive oral evaluation and X-rays.  He was assessed as having a dental disorder NOS.  He returned to the VA dental clinic on July 21, 2003 where he was assessed as having accretion on his teeth.  On July 31, 2003, the Veteran visited the oral surgery clinic.  He was assessed as having periapical radiolucencies associated with tooth numbers 2, 15, and 19.  The report shows verbal and written consent was obtained and these teeth were extracted by a dental resident.  An oral surgeon cosigned the surgical report the following day.  

The Veteran underwent a dental cleaning in September 2003 with a VA dental hygienist.      

VA dental records from June 2004 reflect that the Veteran had intraoral periapical first "f" at tooth 30.  Dental disorder (NOS), gingivitis, and periodontal disease were listed as problems.  The dentist stated that the Veteran presented with sensitivity in multiple root areas; however, no caries were noted and oral hygiene was reinforced.  

VA dental records from July 2007 reflect that the Veteran was on inactive treatment status.  He presented with a chief complaint of "I think that I have two cavities and you took two good teeth out."  Teeth numbered 1, 2, 15, 16, 17, 19, 20, 29, 30, 31, and 32 were missing.  Teeth number 21(D) and 28(D) were chipped.  Dental examination showed good hygiene.  However, the dentist noted bone loss and gingival recession on the lingual of the max molars.  He observed that the missing teeth were not replaced and the Veteran had two areas of whitish lesions in the edentulous bilateral mandible areas.  

The Veteran submitted a November 2007 statement detailing the incident of dental care.  He visited the VA dental clinic in February 2005 to treat an abscess tooth and was told that was his only dental problem.  He revisited the VA dental clinic in June 2005.  A different female dentist informed him that he had to have his upper and lower molars removed.  He expressed concern to her that he did not have additional problems at the February 2005 visit.  She told him that if he refused the recommended tooth removals, she would terminate his eligibility for VA dental care.  He then had four molars removed.  He later learned that the female dentist had the wrong chart and his teeth should not have been pulled.  He believed he had developed digestive problems.

In November 2009, the Veteran stated his missing records were related to the denial of his dental claim.  It appears he stated that he was not at the Wade Park VAMC in 2000.  He had dental work in 1998 at a different VA facility.  

At the December 2013 hearing, the Veteran reported that the VA dentist mistakenly extracted his teeth.  He believed his dental records were mixed up with another patient's records.  He stated that he was scheduled for a teeth cleaning.  He recalled a female dentist insisting that his teeth needed to be extracted.  He was not sure when the incident occurred.  He believed it was 2000, 2005 or 2006.  He was confident it took place at the Wade Park VAMC in Cleveland, Ohio.  He believed they extracted four molars.  He recalled that he learned his dental records had been mixed up when a VA caller contacted him the night after the extraction and inquired about whether he continued to have an infection.  After he informed the VA caller that he never had an infection, the VA caller told him they must have mixed up the dental records.  She explained that the VA dental clinic was short staffed and an intern dentist performed the extraction without supervision from a regular dentist.  

The Veteran contends that he has an additional dental disability as a result of VA fault in his tooth extractions, which could be attributed to carelessness, negligence, lack of proper skill, error in judgment, or an event that was not reasonably foreseeable.  The preponderance of the evidence is against the claim, and it must be denied.

The Veteran has presented a narrative that his teeth were extracted due to VA's fault in mismanaging dental records.  At the hearing and in written reports, he had a vague recollection of when the tooth extractions actually took place, but was certain it happened at the Wade Park VAMC.  Review of the Veteran's VAMC Wade Park records show that he had three teeth extracted on July 31, 2003 at the oral surgery clinic.  Approximately two weeks before the extractions, he visited the VAMC Wade Park dental clinic twice.  Close review of the oral surgery and dental clinic records does not show any irregularities.  The July 31, 2003 VA oral surgery records reflect that both oral and written consent was obtained prior to the extractions.  Given that the Veteran's reports are not corroborated and are generally inconsistent with the objective evidence above, the Board does not consider his narrative of dental record mismanagement credible.  Caluza, 7 Vet. App. at 510-511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden, 125 F. 3d at 1481.

Moreover, an essential element for a successful § 1151 claim is evidence of an additional disability from treatment.  In determining whether the Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical and surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment has stopped.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(b).  Subsequent VA treatment records do not show any complications or additional dental problems from the tooth extractions or prior periodontal treatment in 2000.  See February to September 2000 VA dental records; July and September 2003 VA dental clinic records.  In short, an additional disability from VA dental treatment is not demonstrated.  

Briefly, the Board notes that the Veteran made a vague reference to digestive problems in his initial claim.  See Veteran statement from November 2007.  The competent evidence does not in any way support his assertion that he has a digestive disorder related to VA dental treatment.  See generally VA treatment records from 2000 to 2010; see also Waters, 601 F. 3d at 1278.  Rather, the additional disability serving as the basis of the Veteran's 38 U.S.C.A. § 1151 claim is his extracted teeth.  See November 2007 claim; December 2013 hearing transcript.  

In view of the foregoing, the Board concludes that entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for missing teeth or similar dental disability is not established.  A preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


